
	
		II
		111th CONGRESS
		1st Session
		S. 2599
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 30, 2009
			Mrs. Hutchison
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on
		  artificial flowers of man-made fibers assembled as a single species bush, with
		  or without foliage.
	
	
		1.Artificial flowers of man-made fibers
			 assembled as a single species bush, with or without foliage
			(a)In GeneralSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Artificial flowers of man-made fibers assembled as a single
						species bush, with or without foliage (provided for in subheading
						6702.90.35)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 DateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
